Citation Nr: 1029084	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk




INTRODUCTION

The Veteran had active duty from April 1968 to October 1971.   
He died in October 2004.  

The Appellant is his surviving spouse (widow).  She appealed to 
the Board of Veterans' Appeals (Board) from a November 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in April 2009, it was 
remanded for additional development.  It is now returned to the 
Board.


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in 
October 2004 at the age 
of 54 as a result of cardiac arrest due to a myocardial 
infarction.

2.  At the time of his death, the Veteran was service-connected 
for schizophrenia.

3.  The medical evidence, including a medical opinion in October 
2009, indicates that the Veteran's anti-psychotic medication 
contributed to his increased risk for cardiac disease and 
myocardial infarction.  Also, the Veteran's schizophrenia led to 
excessive smoking by the Veteran which in turn increased his risk 
for cardiac disease.

4.  Therefore the Veteran's schizophrenia, even if not the 
primary or immediate cause of his death, nonetheless contributed 
significantly to his death.


CONCLUSION OF LAW

A service-connected disability, in particular schizophrenia, 
contributed substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The Board has considered whether further development and notice 
under the VCAA or other law should be undertaken.   However, 
given the results favorable to the Veteran, further development 
under the VCAA or other law would not result in a more favorable 
result for the Veteran, or be of assistance to this inquiry.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

II.  Service Connection for the Cause of the Veteran's Death

According to applicable laws and regulations, service connection 
for the cause of a Veteran's death requires evidence that a 
service-connected disability was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312(a) (2009).  A service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other disorder, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

A service-connected disability will be considered a contributory 
cause of death when such disability contributed substantially or 
materially or combined to cause death, e.g., when a causal (not 
just a casual) connection is shown.  38 C.F.R. § 3.312(c) (2009).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a death 
that is primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general impairment 
of health to an extent that would render the person materially 
less capable of resisting the effects of other diseases or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(2), (3) (2009).  

There are primary causes of death that, by their very nature, are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting disorders, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected disability was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected disability accelerated death 
unless such disability affected a vital organ and was of itself 
of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2009).

According to the death certificate, the Veteran died in October 
2004 at the age of 54 as a result of cardiac arrest due to 
myocardial infarction.

The basis of the widow-Appellant's claim is that schizophrenia, a 
service-connected disability, either caused or, at the very 
least, contributed substantially or materially to the Veteran's 
death.

Records confirm that, at the time of the Veteran's death, service 
connection had been established for the schizophrenia.

A VA medical opinion from October 2009 states that the Veteran's 
cause of death is at least as likely as not related to the 
Veteran's service connected schizophrenia.  The VA examiner goes 
on to state that that Veteran's schizophrenia at least as likely 
as not caused the Veteran's death.  The examiner stated that the 
Veteran's anti-psychotic medication, Olanzapine, can contribute 
to subsequent increased risk for cardiac disease and myocardial 
infarctions.  Also, the examiner stated that literature supports 
that psychiatric patients smoke excessively in order to stimulate 
receptors in the brain.  The VA psychiatrist specifically stated 
that the Veteran's service connected schizophrenia caused his 
smoking which in turn was a contributory factor in his death.  
The physician noted the Veteran was a smoker and that literature 
was well-established that smoking contributes to cardiac disease.  
All of these determinations were made following a review of the 
claims file.

There is another medical opinion from November 2009 which states 
that the Veteran's cause of death is not related to his 
schizophrenia.  However, that opinion lacks any analysis as to 
how the examiner came to that conclusion and therefore it is less 
probative than the October 2009 opinion.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation consistent with the facts 
shown in every case.  And when, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, this doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability, as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

Thus, for the reasons and bases discussed, the Board will give 
the Appellant the benefit of the doubt and find that the 
Veteran's service-connected schizophrenia, even if not the 
primary cause of his death, nonetheless contributed substantially 
or materially to his death so as to warrant service connection 
for cause of death.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


